 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON ANTHONY VALADEZ,                             No. 2:16-cv-02662 WBS KJN
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14    MARION SPEARMAN,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2012 conviction for

20   mayhem, assault and criminal street gang activity. Petitioner was sentenced to seven years-to-

21   life plus ten years, four months in state prison. Petitioner claims that the admission of expert

22   witness fingerprint evidence violated his constitutional rights to due process and a fair trial, and

23   that the evidence against him was insufficient, thereby violating his due process rights. After

24   careful review of the record, this court concludes that the petition should be denied.

25   II. Procedural History

26          On August 20, 2012, a jury found petitioner guilty of aggravated mayhem (count 1 – Cal.

27   Pen. Code § 205), assault likely to produce great bodily injury (count 3 – Cal. Pen. Code

28   § 245(a)(1)), and criminal street gang activity (count 4 – Cal. Pen. Code § 186.22(a)); further, the
                                                        1
 1   jury found true a criminal street gang activity enhancement (Cal. Pen. Code, § 186.22(b)) as to

 2   counts 1 and 3. On November 2, 2012, petitioner was sentenced to a determinate term of ten

 3   year, four months, as well as an indeterminate term of seven years-to-life in state prison. (ECF

 4   No. 16, Lodged Docs. 3 at 835-38, 858-62, 864 & 5 at 5-8.)

 5          Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

 6   District. The Court of Appeal affirmed the conviction on July 20, 2015. (ECF No. 16, Lodged

 7   Doc. 24.)

 8          Petitioner filed a petition for review in the California Supreme Court, which was denied

 9   on November 10, 2015. (ECF No. 16, Lodged Docs. 25 & 26.)

10          Petitioner filed the instant petition on November 9, 2016. (ECF No. 1.) Respondent

11   answered on March 23, 2017. (ECF No. 13.)

12   III. Facts1

13          In its partially published memorandum and opinion affirming petitioner’s judgment of

14   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the

15   following factual summary:

16                  Early in the morning on September 20, 2009, Osvaldo Hernandez
                    drove his friend Victor Arechiga to a gas station with a convenience
17                  store to purchase beer. He parked near the front of the store, and
                    Arechiga went in to make the purchase. Arechiga left the store with
18                  two 30 packs of beer and may have said something to a couple of
                    girls as he passed by them.
19
                    As Arechiga put the beer in the backseat of Hernandez's car, a group
20                  of Norteño gang members rushed the car. One of the men yelled,
                    “Are you a scrap?,” using a disrespectful term for Sureños, and
21                  someone took the beer from the backseat. Meanwhile, the men began
                    punching and kicking Hernandez as he sat in the driver's seat.
22                  Hernandez was not able to get out of the car because one of the men
                    pushed against the driver's door. As Hernandez was being blocked
23                  from getting out of the car through the driver's door, someone entered
                    the vehicle through the passenger side door and slashed Hernandez's
24                  cheek with a sharp object. It looked like his face was “split in half.”
                    After the slashing, the group of men fled.
25
                    Jennifer Hernandez, who is not related to Osvaldo Hernandez, was
26
     1
27     The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
     District in People v. Rivas, No. C072621, July 20, 2015, a copy of which was lodged by
28   respondent as Document 24 (see ECF No. 16) on December 28, 2018.
                                                       2
 1                  at the gas station when the attack took place. She saw a group of
                    young men who were rambunctious and cocky, and she saw four or
 2                  five men attacking the car that Hernandez was in.

 3                  Woodland Police Department detectives retrieved a surveillance
                    video showing the attack at the gas station. In the video, which is
 4                  grainy and pixelated, Arechiga is seen putting the beer in the
                    backseat of the car, while Hernandez waits in the driver's seat. At
 5                  least four men approach the car, chase off Arechiga, grab the beer
                    from the backseat, punch and kick Hernandez, and flee. Specifically,
 6                  a man is seen pushing the driver's door shut, with his hand on the
                    driver's side window, to keep Hernandez in the car. Another man is
 7                  seen entering the front seat through the passenger's side and making
                    a motion toward Hernandez with his right hand.
 8
                    Based on a tip from an anonymous caller, the detectives contacted
 9                  defendant Rivas's probation officer, Mike Ha, and had him watch the
                    video to see if he could identify anyone. After watching the video
10                  several times, Probation Officer Ha was able to identify defendant
                    Rivas and another man in the video.
11
                    Osvaldo Hernandez identified defendant Rivas at trial as the one who
12                  slashed his face. And Jennifer Hernandez identified defendant Rivas
                    as one of the men gathered in the rowdy and rambunctious group at
13                  the gas station.

14                  Two days after the attack on Hernandez, a community service officer
                    with the Woodland Police Department identified six latent
15                  fingerprints on Hernandez's car, including a print from the outside of
                    the driver's side window.
16
                    In May 2010, fingerprint analysts from the California Department of
17                  Justice identified a palm print taken from the outside of the driver's
                    side window of Hernandez's car as matching a known palm print
18                  from defendant Valadez.

19                  Defendants Rivas and Valadez are Norteño criminal street gang
                    members.
20
21   People v. Rivas, 238 Cal. App. 4th 967, 970-72 (2015).

22   IV. Standards for a Writ of Habeas Corpus

23          An application for a writ of habeas corpus by a person in custody under a judgment of a

24   state court can be granted only for violations of the Constitution or laws of the United States. 28

25   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

26   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

27   U.S. 62, 67-68 (1991).

28   ////
                                                        3
 1          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 2   corpus relief:

 3                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
 4                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
 5
                             (1) resulted in a decision that was contrary to, or involved an
 6                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
 7
                              (2) resulted in a decision that was based on an unreasonable
 8                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
 9

10   28 U.S.C. § 2254(d).

11          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

12   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

13   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

14   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

15   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

16   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

17   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

18   precedent may not be “used to refine or sharpen a general principle of Supreme Court

19   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

20   v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per
21   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

22   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

23   correct.” Id. Further, where courts of appeals have diverged in their treatment of an issue, it

24   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

25   Musladin, 549 U.S. 70, 77 (2006).

26          A state court decision is “contrary to” clearly established federal law if it applies a rule
27   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

28   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
                                                         4
 1   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 2   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

 3   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 2 Lockyer v.

 4   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

 5   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

 6   because that court concludes in its independent judgment that the relevant state-court decision

 7   applied clearly established federal law erroneously or incorrectly. Rather, that application must

 8   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

 9   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

10   ‘independent review of the legal question,’ is left with a ‘firm conviction’ that the state court was

11   ‘erroneous”’). “A state court’s determination that a claim lacks merit precludes federal habeas

12   relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

13   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

14   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

15   court, a state prisoner must show that the state court’s ruling on the claim being presented in

16   federal court was so lacking in justification that there was an error well understood and

17   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

18   562 U.S. at 103.

19          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

20   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,
21   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

22   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

23   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

24   considering de novo the constitutional issues raised”).

25   ////

26   2
        Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        5
 1          The court looks to the last reasoned state court decision as the basis for the state court

 2   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 3   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

 4   previous state court decision, this court may consider both decisions to ascertain the reasoning of

 5   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

 6   federal claim has been presented to a state court and the state court has denied relief, it may be

 7   presumed that the state court adjudicated the claim on the merits in the absence of any indication

 8   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

 9   may be overcome by a showing “there is reason to think some other explanation for the state

10   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

11   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

12   does not expressly address a federal claim, a federal habeas court must presume, subject to

13   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

14   (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

15   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

16   539 U.S. 510, 534 (2003).

17          Where the state court reaches a decision on the merits but provides no reasoning to

18   support its conclusion, a federal habeas court independently reviews the record to determine

19   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

20   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo
21   review of the constitutional issue, but rather, the only method by which we can determine whether

22   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

23   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

24   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

25          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

26   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze
27   just what the state court did when it issued a summary denial, the federal court must review the

28   state court record to determine whether there was any “reasonable basis for the state court to deny
                                                        6
 1   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

 2   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 3   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

 4   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

 5   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

 6   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

 7          When it is clear, however, that a state court has not reached the merits of a petitioner’s

 8   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

 9   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

10   F.3d 1099, 1109 (9th Cir. 2006).

11   V. Petitioner’s Claims

12          A. The Fingerprint Evidence

13          Petitioner claims that his rights to a fair trial and due process of law under the Sixth and

14   Fourteenth Amendments were violated when the prosecution’s expert was permitted to testify

15   about the palm print found on the victim’s car over petitioner’s objections. (ECF No. 1 at 5, 16-

16   17.) Respondent counters that the state court’s rejection of petitioner’s claim was not contrary to,

17   nor did it involve an unreasonable application of, clearly established federal law, thereby

18   precluding relief. (ECF No. 13 at 17-26.)

19          The last reasoned rejection of petitioner’s first claim is the decision of the California

20   Court of Appeal for the Third Appellate District on petitioner’s direct appeal. The state court
21   addressed this claim as follows:

22                  Defendant Valadez contends the trial court committed prejudicial
                    error when it admitted fingerprint evidence connecting him to the
23                  crimes because the scientific community has rejected the reliability
                    of fingerprint evidence. The fingerprint evidence in this case was
24                  essential to the prosecution's case because the only two
                    circumstances that connected defendant Valadez to the crimes were
25                  his membership in the same gang as the other assailants and the
                    presence of his palm print on the victim's car. Specifically, defendant
26                  Valadez argues that (1) fingerprint identification has not been shown
                    to be reliable and (2) there was no adequate foundation for the expert
27                  testimony given in this case that the latent print on the car was from
                    defendant Valadez's palm. The contention is without merit because
28                  (1) fingerprint evidence is not so unreliable that it must be excluded
                                                        7
 1   and (2) the foundation laid for the fingerprint evidence in this case
     was sufficient.
 2
     A. Procedural Background
 3
     Defendant Valadez filed a motion in limine to exclude fingerprint
 4   evidence at trial. He claimed that “[(1)] latent fingerprint
     identification evidence is subject to Kelly[1] admissibility
 5   requirements, [(2)] fingerprint identification evidence is no longer
     generally accepted in the scientific community, [and (3)] there is no
 6   generally accepted statement that can be made regarding the
     significance of a match between a latent fingerprint and a known
 7   print....” In support of defendant Valadez's motion, he reviewed the
     history of fingerprint evidence in California courts and asserted that
 8   “[t]he unproven assumption that the fingerprint process is reliable
     can no longer be sustained.” Defendant Valadez argued that
 9   fingerprint evidence is suspect because (1) there is no scientific
     research showing that no two individuals' fingerprints have the same
10   ridge characteristics, which are the primary characteristics used to
     identify a person's fingerprint, and (2) there has been no proof that a
11   fingerprint analyst can reliably identify a person by comparing a
     known fingerprint sample to a fingerprint that is subject to an
12   “unknown degree of distortion and variability....” Defendant Valadez
     also claimed that fingerprint evidence is unreliable because there has
13   been no testing done in determining the reliability of fingerprint
     analysis, including development of statistical data and uniform
14   standards.

15          [FN 1.] People v. Kelly (1976) 17 Cal.3d 24 (Kelly).

16   Defense counsel told the court that the motion was based, “most
     fundamental[ly],” on the argument that “scientific evaluation of
17   fingerprint evidence” was “undergoing radical changes.” The trial
     court refused to hold an evidentiary hearing on fingerprint evidence.
18   It noted that there is no requirement to hold a Kelly hearing because
     fingerprint analysis is not a novel scientific technique. The court said
19   that if the fingerprint analyst was successfully qualified as an expert,
     the court would allow her to offer an opinion concerning whether
20   defendant Valadez's palm print matched the one taken from the car
     and defense counsel could cross-examine on the foundation for that
21   opinion.

22   At trial, the prosecution called Norma Vidales, a community services
     officer for the Woodland Police Department, to testify concerning
23   fingerprint evidence that she collected. She had been doing crime
     scene investigations for eight years, including photography,
24   fingerprinting, sketching, and other evidence collection. She
     described how a fingerprint is processed from a crime scene and sent
25   to the California Department of Justice for analysis.

26   On September 22, 2009, two days after the assault on Hernandez,
     Vidales was sent to collect evidence from Hernandez's car. She took
27   pictures of the car and lifted six fingerprints, one of which, People's
     exhibit No. 4, was from the exterior of the driver's side window.
28
                                         8
 1   The prosecution also called Elizabeth Troxel, an employee of the
     California Department of Justice, to testify as an expert on latent
 2   fingerprint analysis. Before the court qualified her as an expert, both
     the prosecutor and counsel for defendant Valadez questioned her
 3   concerning her training and experience. She had worked for the
     California Department of Justice for four years and, before that, for
 4   the Sacramento Police Department for 14 years. She completed
     various courses on crime scene investigation, including basic and
 5   advanced latent fingerprint comparisons. She has never done
     scholarly research on fingerprint analysis, but has read published
 6   studies on the subject. Her proficiency in properly comparing
     fingerprints is regularly tested. She is certified as a fingerprint analyst
 7   by the International Association for Identification. And she has done
     fingerprint comparisons “thousands or tens of thousands of times.”
 8
     Defendant Valadez objected to her qualification as an expert in
 9   fingerprint analysis, but the trial court overruled the objection and
     allowed Troxel to give expert opinion testimony on latent fingerprint
10   analysis.

11   In Troxel's experience, she has never seen two people have the same
     fingerprint or palm print.
12
     Over an objection by defendant Valadez concerning the foundation
13   for Troxel's knowledge, Troxel also testified that fingerprints are
     formed before birth and, except for growth, do not change. No two
14   persons have ever been found to have the same fingerprint. Each is
     unique, based on the pattern and characteristics of the ridges in the
15   fingerprint.

16   Troxel described the process used to identify an individual from a
     fingerprint. The method, identified in cases using the acronym ACE-
17   V, includes analysis, comparison, evaluation, and verification. (In re
     O.D. (2013) 221 Cal.App.4th 1001, 1004, 164 Cal.Rptr.3d 578
18   (O.D.).) She testified that a print collected by an agency and sent to
     the California Department of Justice is analyzed and scanned so that
19   it can be digitally compared to fingerprints already in the computer
     system, which is known as the automated latent print system (ALPS).
20   ALPS identifies possible matches, which the analyst then compares
     to the fingerprint taken from the crime scene to determine whether
21   there is a match.

22   In this case, Troxel was not the original fingerprint analyst who
     compared the print taken from the exterior driver's side window
23   (exhibit No. 4) with the print suggested by ALPS, which is a known
     palm print from defendant Valadez. Instead, she verified the work of
24   another fingerprint analyst. She compared exhibit No. 4 with the
     known palm print of defendant Valadez and concluded, as had the
25   other analyst, that they matched based on the characteristics of the
     prints. The print taken from the car and the known palm print of
26   defendant Valadez had 32 characteristics in common, or four times
     the minimum standard for identifying a match. That standard, as set
27   by the California Department of Justice, is eight characteristics in
     common.
28
                                          9
 1   Counsel for defendant Valadez questioned Troxel on what she knew
     about mistakes that may have been made in fingerprint identification
 2   in other jurisdictions. She was aware mistakes had been made, but
     very few.
 3
     In defendant Valadez's opening brief on appeal, he claims his trial
 4   counsel “tried to get Troxel to explain what she did to determine that
     Exhibit 4 was made by Mr. Valadez, but [Troxel] refused to say much
 5   more than that she had compared the prints.” We disagree with
     defendant Valadez's characterization of the testimony. Counsel asked
 6   Troxel to hold up the two cards (exhibit No. 4 and the known palm
     print of defendant Valadez) for the jury to see. And counsel then
 7   asked Troxel to show the jury “where the match is.” This simplistic
     question predictably elicited a bewildered response, “Where the
 8   match is?” Troxel noted that it would be impossible for the jury to
     see the characteristics of the prints on the cards because the cards
 9   were small and the jury was far away. She suggested, however, that
     the jury would be able to see the characteristics of the prints if they
10   passed the cards around. There was no evasiveness or refusal in
     Troxel's answers.
11
     B. Law and Analysis
12
             1. Reliability of Fingerprint Evidence
13
     We approach defendant Valadez's contention that fingerprint
14   evidence must be excluded as unreliable with two separate, but
     complementary, lines of reasoning. First, we conclude, as did
15   Division Four of the First Appellate District in O.D. (Humes, J.), that
     expert fingerprint evidence is not subject to a foundational hearing
16   under Kelly, supra, 17 Cal.3d 24, 130 Cal.Rptr. 144, 549 P.2d 1240,
     because fingerprint evidence is not a novel scientific technique and
17   does not have a misleading aura of certainty. And second, we
     conclude, as did the Seventh Circuit Court of Appeals (Posner, J.) in
18   United States v. Herrera (7th Cir. 2013) 704 F.3d 480 (Herrera), that
     fingerprint evidence, in general, is not so unreliable that it must be
19   excluded.

20   In O.D., the minor claimed fingerprint evidence should have been
     excluded under Kelly “because there was no longer ‘general
21   acceptance’ of fingerprint comparison ‘in the relevant scientific
     community.’ ([Kelly, supra, 17 Cal.3d] at p. 30 [130 Cal.Rptr. 144,
22   549 P.2d 1240].)” (O.D., supra, 221 Cal.App.4th at p. 1004, 164
     Cal.Rptr.3d 578.) In support, the minor submitted a report of the
23   National Academy of Sciences questioning the reliability of
     identification through fingerprint comparisons. The trial court took
24   the motion to exclude the evidence under advisement, and the expert
     testified concerning the method of analysis, as well as the application
25   of that analysis to the fingerprint evidence in question. (Ibid.) The
     expert “acknowledged that fingerprint comparison is ‘subjective,’
26   that there is no established error rate, and that no studies suggest that
     the process is infallible.” (Id. at p. 1005, 164 Cal.Rptr.3d 578.) At the
27   close of evidence, the court denied the motion to exclude the
     fingerprint evidence and relied on it to find the minor had committed
28   the alleged burglary. (Ibid.)
                                         10
 1   On appeal, the minor renewed the contention that the fingerprint
     evidence should have been excluded. In rejecting the contention, the
 2   O.D. court reviewed Kelly and its progeny and the admissibility of
     fingerprint evidence.
 3
     “In Kelly, the California Supreme Court adopted the rule of Frye v.
 4   U.S. (D.C.Cir. 1923) 54 App.D.C. 46 [293 F. 1013] (Frye) governing
     the admissibility of expert testimony that relies on ‘a new scientific
 5   technique.’ (Kelly, supra, 17 Cal.3d at p. 30 [130 Cal.Rptr. 144, 549
     P.2d 1240].) When a party seeks to introduce evidence relying on a
 6   new scientific technique, Kelly requires the party to show ‘general
     acceptance of the new technique in the relevant scientific
 7   community’ as well as the witness's qualification as an expert and
     use of ‘[the] correct scientific procedures' in employing the
 8   technique. (Kelly, at p. 30 [130 Cal.Rptr. 144, 549 P.2d 1240].)”
     (O.D., supra, 221 Cal.App.4th at p. 1006, 164 Cal.Rptr.3d 578, fn.
 9   omitted.)

10   “The primary purpose of the Kelly rule is ‘to protect the jury from
     techniques which, though “new,” novel, or “experimental,” convey a
11   “‘misleading aura of certainty.’”' [Citation.] This danger arises when
     techniques ‘seem scientific and infallible, but ... actually are not.’
12   [Citation.] The Kelly rule ‘is intended to forestall the jury's uncritical
     acceptance of scientific evidence or technology that is so foreign to
13   everyday experience as to be unusually difficult for laypersons to
     evaluate.’ [Citation.] ‘Because the inventions and discoveries which
14   could be considered “scientific” have become virtually limitless,’ the
     determination whether expert testimony relies on a ‘“scientific
15   technique”’ is made in light of this ‘narrow “common sense”
     purpose’ of protecting the trier of fact from techniques that
16   misleadingly convey certainty. [Citation.] The Kelly rule is
     frequently inapplicable to expert testimony because the testimony is
17   often neither based on a new scientific technique nor likely to convey
     an aura of certainty. ‘[A]bsent some special feature which effectively
18   blindsides the jury, expert opinion testimony is not subject to
     Kelly[].’ [Citation.]” (O.D., supra, 221 Cal.App.4th at pp. 1006–
19   1007, 164 Cal.Rptr.3d 578.)

20   In O.D., the fingerprint analysts used the ACE-V method (analysis,
     comparison, evaluation, verification). (O.D., supra, 221 Cal.App.4th
21   at p. 1004, 164 Cal.Rptr.3d 578.) The O.D. court found that “the
     Kelly rule is inapplicable to the ACE-V method of fingerprint
22   comparison because, regardless whether it is generally accepted,
     fingerprint comparison is not the type of scientific technique Kelly
23   governs since it can easily be understood by nonexperts and is
     unlikely to convey a misleading aura of certainty. [Citation.]” (Id. at
24   p. 1007, 164 Cal.Rptr.3d 578.) “Our Supreme Court, in [People v.]
     Venegas [(1998) 18 Cal.4th 47 [74 Cal.Rptr.2d 262, 954 P.2d 525]],
25   expressly distinguished DNA evidence, which is subject to Kelly,
     from ‘fingerprint, shoe track, bite mark, or ballistic comparisons,
26   which [laypersons] essentially can see for themselves.’ (People v.
     Venegas, supra, 18 Cal.4th at pp. 80–81 [74 Cal.Rptr.2d 262, 954
27   P.2d 525], italics added.)” (O.D., supra, at p. 1007, 164 Cal.Rptr.3d
     578.)
28
                                         11
 1   In O.D., the fingerprint expert “testified that the process of
     comparing prints is a ‘visual’ one, and the juvenile court was able to
 2   see the palm prints being compared and observe their similarities. In
     addition, there was no suggestion that the prints were tampered with
 3   or altered. [Citations.]” (O.D., supra, 221 Cal.App.4th at p. 1007,
     164 Cal.Rptr.3d 578.)
 4
     Finally, the O.D. court wrote: “[The fingerprint expert's] testimony
 5   was particularly unlikely to convey a misleading aura of certainty
     because [she] openly acknowledged that fingerprint comparisons are
 6   inherently subjective and that no study establishes their infallibility.
     She also made clear that it was her opinion–not an established
 7   scientific fact–that the palm print [at the crime scene] matched [the
     minor's]. ‘When a witness gives [her] personal opinion on the stand–
 8   even if [she] qualifies as an expert–[laypersons] may temper their
     acceptance of [her] testimony with a healthy skepticism born of their
 9   knowledge that all human beings are fallible.’ [Citation.]” (O.D.,
     supra, 221 Cal.App.4th at p. 1007, 164 Cal.Rptr.3d 578.)
10
     Based on this analysis, the O.D. court held that fingerprint evidence
11   is admissible without a foundational hearing because “the
     comparison of fingerprints is not the type of ‘scientific technique’
12   that Kelly governs. [Citation.]” (O.D., supra, 221 Cal.App.4th at pp.
     1007–1008, 164 Cal.Rptr.3d 578.)
13
     Citing the same National Academy of Sciences report as was cited
14   by the minor in O.D., as well as other related reports, to try to
     discredit fingerprint evidence, defendant Valadez claims that the
15   present method of using latent fingerprints to identify perpetrators of
     crimes has not been shown to be reliable. In making this claim,
16   defendant Valadez provides an essay on fingerprint analysis, citing
     the various reports which he maintains call into doubt the reliability
17   of fingerprint analysis.

18   This approach is unavailing. As the O.D. court noted, fingerprint
     evidence is not subject to exclusion based on a challenge to its
19   reliability because it is not a new scientific technique and it does not
     convey a misleading aura of certainty. (O.D., supra, 221 Cal.App.4th
20   at pp. 1006–1007, 164 Cal.Rptr.3d 578.) As the Supreme Court has
     held, the jury can observe the fingerprints and make its own
21   comparison to determine for itself the similarities. (Id. at p. 1007, 164
     Cal.Rptr.3d 578; People v. Venegas, supra, 18 Cal.4th at pp. 80–81,
22   74 Cal.Rptr.2d 262, 954 P.2d 525.)

23   A defendant may respond to fingerprint evidence by challenging the
     training of the fingerprint expert (which defendant Valadez did in
24   this case), by challenging the process by which the fingerprint expert
     made the comparison (which defendant Valadez did in this case to
25   some extent), or by showing that the fingerprints do not match, either
     by calling the defense's own expert or simply showing the jury where
26   they do not match (which defendant Valadez apparently did not do
     here).
27
     In his briefing on appeal, defendant Valadez avoids discussion of
28   Kelly; instead, he asserts, generally, that fingerprint evidence is so
                                         12
 1   unreliable that it does not meet the threshold of admissibility. (See
     Sargon Enterprises, Inc. v. University of Southern California (2012)
 2   55 Cal.4th 747, 769–772, 149 Cal.Rptr.3d 614, 288 P.3d 1237 [trial
     courts play vital gatekeeping role to insure reliability of underlying
 3   conceptual or methodological basis of expert testimony].) We
     conclude that fingerprint evidence is sufficiently reliable to be
 4   admissible, as was found by the Seventh Circuit Court of Appeals in
     Herrera. We quote the Herrera decision at length in this regard
 5   because we find it persuasive:

 6   “The ... issue relating to the fingerprint evidence is whether [the
     fingerprints found on the evidence] were the defendant's. They were
 7   latent rather than patent fingerprints. Patent fingerprints are made by
     pressing a fingertip covered with ink on a white card or similar white
 8   surface, and are visible.[2] Latent fingerprints are prints, usually
     invisible, left on a smooth surface when a person touches it with a
 9   finger or fingers. Laboratory techniques are employed to make a
     latent fingerprint visible so that it can be compared with other
10   fingerprints. The latent prints on the [evidence] in this case were
     found by a fingerprint examiner to match the defendant's patent
11   prints made in the course of the criminal investigation, and the
     government therefore offered the match as evidence of the
12   defendant's participation in the [crimes]. The defendant argues that
     methods of matching latent prints with other latent prints or with
13   patent prints have not been shown to be reliable enough to be
     admissible as evidence under the standard for reliability set forth in
14   [federal rules and decisions].” (Herrera, supra, 704 F.3d at pp. 483–
     484.)
15
             [FN 2.] We recognize that other modern means of collecting
16           a person’s fingerprints are also used, such as digital scanning.

17   “The [ACE-V] methodology requires recognizing and categorizing
     scores of distinctive features in the prints [citations], and it is the
18   distinctiveness of these features, rather than the ACE-V method
     itself, that enables expert fingerprint examiners to match fingerprints
19   with a high degree of confidence. That's not to say that fingerprint
     matching (especially when it involves latent fingerprints, as in this
20   case) is as reliable as DNA evidence, for example. Forensic DNA
     analysis involves comparing a strand of DNA (the genetic code) from
21   the suspect with a strand of DNA found at the crime scene. The
     comparison is done with scientific instruments and determines
22   whether the segments are chemically identical. Errors are
     vanishingly rare provided that the strands of code are reasonably
23   intact.” (Herrera, supra, 704 F.3d at p. 485.)

24   “Chemical [DNA] tests can determine whether two alleles are
     identical, but a fingerprint analyst must visually recognize and
25   classify the relevant details in the latent print–which is difficult if the
     print is incomplete or smudged. ‘[T]he assessment of latent prints
26   from crime scenes is based largely on human interpretation.... [T]he
     process does not allow one to stipulate specific measurements in
27   advance, as is done for a DNA analysis. Moreover, a small stretching
     of distance between two fingerprint features, or a twisting of angles,
28   can result from either a difference between the fingers that left the
                                          13
 1   prints or from distortions from the impression process.’ [Citation.]

 2   “Matching latent fingerprints is thus a bit like an opinion offered by
     an art expert asked whether an unsigned painting was painted by the
 3   known painter of another painting; he makes or rejects a match on
     the basis of visual evidence. Eyewitness evidence is similar. The
 4   eyewitness saw the perpetrator of a crime. His recollection of the
     perpetrator's appearance is analogous to a latent fingerprint. He sees
 5   the defendant at the trial–that sighting is analogous to a patent
     fingerprint. He is asked to match his recollection against the
 6   courtroom sighting–and he is allowed to testify that the defendant is
     the perpetrator, not just that there is a close resemblance. A lineup,
 7   whether photo or in-person, is a related method of adducing matching
     evidence, as is handwriting evidence.
 8
     “Matching evidence of the kinds that we've just described, including
 9   fingerprint evidence, is less rigorous than the kind of scientific
     matching involved in DNA evidence; eyewitness evidence is not
10   scientific at all. But no one thinks that only scientific evidence may
     be used to convict or acquit a defendant. The increasingly well
11   documented fallibility of eyewitness testimony, [citations], has not
     banished it from criminal trials. [Citation.]
12
     “Evidence doesn't have to be infallible to be probative. Probability
13   of guilt is a function of all the evidence in a case, and if items of
     evidence are independent of one another in the sense that the truth of
14   any one item is not influenced by the truth of any other, the
     probability of guilt may be much higher if there is evidence from
15   many independent sources (several eyewitnesses, an eyewitness plus
     fingerprints, etc.) than it would be were there only the evidence of
16   one eyewitness, say.” (Herrera, supra, 704 F.3d at pp. 485–486,
     italics omitted.)
17
     “Fingerprint experts such as the government's witness in [Herrera]–
18   who has been certified as a latent print examiner by the International
     Association for Identification, the foremost international fingerprint
19   organization (there are only about 840 IAI-certified latent examiners
     in the world, out of 15,000 total examiners)–receive extensive
20   training; and errors in fingerprint matching by expert examiners
     appear to be very rare. Of the first 194 prisoners in the United States
21   exonerated by DNA evidence, none had been convicted on the basis
     of erroneous fingerprint matches, whereas 75 percent had been
22   convicted on the basis of mistaken eyewitness identification.
     [Citation.] The probability of two people in the world having
23   identical fingerprints is not known, but it appears to be extremely
     low. [Citations.] The great statistician Francis Galton estimated the
24   probability as 1 in 64 billion. [Citations.] That was not an estimate of
     the probability of a mistaken matching of a latent to a patent or
25   another latent fingerprint. Yet errors in such matching appear to be
     very rare, though the matching process is judgmental rather than
26   scientifically rigorous because it depends on how readable the latent
     fingerprint is and also on how distorted a version of the person's
27   patent fingerprint it is. Examiners' training includes instruction on
     how to determine whether a latent print contains enough detail to
28   enable a reliable matching to another print. Ultimately the matching
                                        14
 1                 depends on ‘subjective judgments by the examiner,’ [citation], but
                   responsible fingerprint matching is admissible evidence, in general
 2                 and in this case.” (Herrera, supra, 704 F.3d at pp. 486–487.)

 3                 The evidence in this case is similar to the evidence in Herrera. A
                   print was collected from the victim's car, and a fingerprint analyst
 4                 certified by the International Association for Identification
                   determined that the collected print matched the known palm print of
 5                 defendant Valadez. Based on the analysis from Herrera, we conclude
                   that fingerprint evidence, in general, is sufficiently reliable to be
 6                 admitted.

 7                         2. Foundation for Expert Testimony in This Case

 8                 Defendant Valadez contends that, even if the trial court did not abuse
                   its discretion by not holding a hearing to determine whether
 9                 fingerprint evidence is reliable, it abused its discretion by overruling
                   defendant Valadez's objections, based on lack of foundation, to
10                 Troxel's testimony. He claims that she failed to establish any
                   reasonable foundation for her opinion. We disagree, based largely on
11                 the discussion above.

12                 Defendant Valadez's argument in this regard is as follows:

13                 “[T]he prosecution and Troxel failed to establish the foundation for
                   Troxel's opinion that the latent palm print matched Mr. Valadez's
14                 palm print. Before she declared the prints a match she said virtually
                   nothing about the basis for her finding, and afterward, even when
15                 pushed, she offered only generic testimony about looking at the
                   prints side by side and noting generally similar characteristics
16                 between the two.”

17                 This argument is without merit. As discussed in the authorities
                   reviewed above, fingerprint evidence involves no more than
18                 comparing latent prints (those found at the crime scene) with patent
                   prints (previously collected). Troxel explained that she compared the
19                 characteristics of the prints and found that they matched. Because (1)
                   fingerprint evidence, generally, is not so unreliable as to be
20                 inadmissible and (2) Troxel, a trained fingerprint analyst, explained
                   the process she used in comparing the fingerprints and reaching her
21                 conclusion, the trial court did not abuse its discretion in overruling
                   defendant Valadez's foundational objections. (See People v. Smith
22                 (2005) 35 Cal.4th 334, 357–358, 25 Cal.Rptr.3d 554, 107 P.3d 229
                   [no abuse of discretion to admit relevant expert testimony for which
23                 foundation laid].) As the trial court told counsel, defendant Valadez
                   could attempt to impeach Troxel by questioning her about her
24                 qualifications and the comparison of these prints or by introducing
                   testimony of a defense expert, but Troxel's testimony was
25                 nonetheless admissible.

26
     (People v. Rivas, 238 Cal. App. 4th at 972-81.)
27
     ////
28
                                                       15
 1          Legal Standards & Analysis
 2          A state court’s admission of evidence under state evidentiary law will form the basis for
 3
     federal habeas relief only where the evidentiary ruling “so fatally infected the proceedings as to
 4
     render them fundamentally unfair” in violation a petitioner’s due process rights. Jammal v. Van
 5
     de Kamp, 926 F.2d 918, 919 (9th Cir. 1991). “[F]ailure to comply with the state’s rules of
 6

 7   evidence is neither a necessary nor a sufficient basis for granting habeas relief.” Id.

 8          The United States Supreme Court has “defined the category of infractions that violate

 9   ‘fundamental fairness’ very narrowly,” Dowling v. United States, 493 U.S. 342, 352 (1990), and
10
     “has made very few rulings regarding the admission of evidence as a violation of due process.”
11
     Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). It has opted not to hold that
12
     evidence of other crimes or bad acts “so infused the trial with unfairness as to deny due process of
13
     law.” Estelle v. McGuire, 502 U.S. at 75 & n.5 (noting that the Court “express[ed] no opinion on
14

15   whether a state law would violate the Due Process Clause if it permitted the use of ‘prior crimes’

16   evidence to show propensity to commit a charged crime”). Moreover, the Supreme Court “has
17   not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes
18
     a due process violation sufficient to warrant issuance of the writ.” Holley, 568 F.3d at 1101
19
     (citing Carey v. Musladin, 549 U.S. at 77). In the absence of clearly established law that
20
     admission of even overtly prejudicial evidence constitutes a due process violation, the court
21

22   cannot conclude that the state court’s ruling was an “unreasonable application.” Id.; see also

23   Larson v. Palmateer, 515 F.3d 1057, 1066 (9th Cir. 2008) (holding that because the Supreme

24   Court has expressly reserved the question of whether using evidence of a defendant’s past crimes
25   to show that he has a propensity for criminal activity could ever violate due process, the state
26
     court did not unreasonably apply clearly established law in determining that the admission of
27

28
                                                       16
 1   defendant’s criminal history did not violate due process). A federal court is “without power” to
 2   grant a habeas petition based solely on the admission of evidence. Id.
 3
            Even setting aside the issue of clearly established federal law, “[a] habeas petitioner bears
 4
     a heavy burden in showing a due process violation based on an evidentiary decision.” Boyde v.
 5
     Brown, 404 F.3d 1159, 1172 (9th Cir. 2005), as amended, 421 F.3d 1154 (9th Cir. 2005). Again,
 6

 7   “’[t]he admission of evidence does not provide a basis for habeas relief unless it rendered the trial

 8   fundamentally unfair in violation of due process.’” Holley, 568 F.3d at 1101. “Only if there are

 9   no permissible inferences the jury may draw from evidence can its admission violate due
10
     process.” Alcala v. Woodford, 334 F.3d 862, 887 (9th Cir. 2003) (emphasis in original); Houston
11
     v. Roe, 177 F.3d 901, 910 n.6 (9th Cir. 1999). “Even then, the evidence must ‘be of such quality
12
     as necessarily prevents a fair trial.’” Jammal v. Van de Kamp, 926 F.2d at 920 (citation omitted).
13
     That can only occur if the admission of the evidence had a “’substantial and injurious effect or
14

15   influence in determining the jury’s verdict.’” Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)

16   (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)).
17          Initially, the undersigned notes a careful review of Norma Vidales and Elizabeth Troxel’s
18
     testimony was conducted. The California Court of Appeal for the Third Appellate District’s
19
     decision in that regard does not involve any unreasonable determination of the facts. 28 U.S.C.
20
     § 2254(d)(2).
21

22          Additionally, the appellate court’s determination that the trial court did not commit

23   prejudicial error in admitting the fingerprint evidence is not contrary to, nor does it involve an

24   unreasonable application of, Supreme Court precedent. Initially, a federal court, in conducting
25   habeas review, is limited to deciding whether a state court decision violates the Constitution, laws
26
     or treaties of the United States. 28 U.S.C. § 2254(a); Swarthout v. Cooke, 562 U.S. 216, 219
27
     (2011) (per curiam). Federal habeas corpus relief “does not lie for errors of state law.” Lewis v.
28
                                                       17
 1   Jeffers, 497 U.S. 764, 780 (1990); Estelle v. McGuire, 502 U.S. at 67. Accordingly, to the extent
 2   petitioner challenges the California courts' application of state law, or alleges that any state court
 3
     abused its discretion, such a claim does not set forth a cognizable ground for habeas corpus relief.
 4
     Cooke, 562 U.S. at 219; Jeffers, 497 U.S. at 780; see also Williams v. Borg, 139 F.3d 737, 740
 5
     (9th Cir. 1998) (Federal habeas relief is available “only for constitutional violation, not for abuse
 6

 7   of discretion.”).

 8           Specifically, the appellate court’s determination that the fingerprint identification was

 9   reliable and that the foundation for its admission via expert testimony involved a question of the
10
     application of state law. More particularly, the Third Appellate District applied the holding of
11
     People v. Kelly, 17 Cal.3d 24 (1976), a California Supreme Court case, as well as the holding in
12
     In re O.D., 221 Cal. App. 4th 1001 (2013).
13
             Moreover, “[u]nder AEDPA, even clearly erroneous admissions of evidence that render a
14

15   trial fundamentally unfair may not permit the grant of federal habeas corpus relief if not forbidden

16   by ‘clearly established Federal law,’ as laid out by the Supreme Court.” Holley v. Yarborough,
17   568 F.3d at 1101 (quoting 28 U.S.C. § 2254(d)). “The Supreme Court has made very few rulings
18
     regarding the admission of evidence as a violation of due process” and “has not yet made a clear
19
     ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due process
20
     violation sufficient to warrant issuance of the writ.” Id. Nor has the Supreme Court held that due
21

22   process is violated by “the admission of expert testimony concerning an ultimate issue to be

23   resolved by the trier of fact.” Moses v. Payne, 555 F.3d 742, 761–62 (9th Cir. 2009). Therefore,

24   it is unlikely that the state court's rejection of petitioner's admission of improper fingerprint
25   evidence claims could ever be the basis for federal habeas relief. 28 U.S.C. § 2254(d)(1); see also
26
     Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear answer to the
27
     question presented, ... it cannot be said that the state court unreasonabl[y] appli[ed] clearly
28
                                                        18
 1   established Federal law. Under the explicit terms of § 2254(d)(1), therefore, relief is
 2   unauthorized.” [citation & internal quotation marks omitted; brackets in original]); Carey v.
 3
     Musladin, 549 U.S. at 77 (“Given the lack of holdings from this Court ..., it cannot be said that
 4
     the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’” [citation omitted]);
 5
     Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004) (“If no Supreme Court precedent creates
 6

 7   clearly established federal law relating to the legal issue the habeas petitioner raised in state court,

 8   the state court's decision cannot be contrary to or an unreasonable application of clearly

 9   established federal law.” [citation omitted]).
10
            Petitioner’s asserted claims of a violation of his rights to a fair trial and due process of law
11
     are not contrary to, nor do they involve an unreasonable application of, Supreme Court precedent.
12
     First, the admission of the fingerprint evidence concerns state law and this court is bound by the
13
     California appellate court’s determination. Bradshaw v. Richey, 546 U.S. 74, 76 (2005). Second,
14

15   the United States Supreme Court has never held that the admission of purportedly prejudicial

16   evidence amounts to a violation of due process. Holley v. Yarborough, 568 F.3d at 1101.
17          Although petitioner argues that the admission of the fingerprint testimony violated his due
18
     process rights, he may not transform a state-law issue into a federal one merely by asserting a
19
     violation of due process. Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). Again, the
20
     erroneous admission of evidence violates due process only if the evidence is so irrelevant and
21

22   prejudicial that it renders the trial as a whole fundamentally unfair. Estelle v. McGuire, 502 U.S.

23   at 75. Here, petitioner was provided a full opportunity to challenge and cross examine analyst

24   Troxel and did so. By overruling defense objections based upon reliability and foundation, the
25   trial court allowed the jury to decide the value of that evidence and did not render the trial
26
     fundamentally unfair in doing so.
27

28
                                                        19
 1          The appellate court’s determination that the expert fingerprint evidence, and in particular
 2   the identification of petitioner’s palm print as matching the print lifted from the victim’s driver
 3
     side window, was neither unreliable nor lacking in foundation, and was thus not unreasonable. In
 4
     sum, the state court's decision was not contrary to, or an unreasonable application of, clearly
 5
     established federal law; nor was its determination based on an unreasonable application of the
 6

 7   facts. 28 U.S.C. § 2254(d). As a result, the undersigned recommends petitioner’s claim be

 8   DENIED.

 9
            B.      Sufficiency of the Evidence
10
            Petitioner claims that the evidence in support of his convictions – namely, the palm print
11
     evidence lifted from the victim’s driver side window identified as belonging to petitioner, his
12
     membership in “the same gang as the co-defendants,” and the surveillance video from the
13
     AM/PM – was insufficient in violation of his due process rights. (ECF No. 1 at 7-8, 18.)
14
     Respondent maintains the Third District Court of Appeal’s denial was not contrary to any clearly
15
     established Supreme Court precedent, nor was it based on an unreasonable determination of the
16
     facts. (ECF No. 13 at 26-30.)
17
            The last reasoned rejection of petitioner’s claim is the decision of the California Court of
18
     Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed
19
     this claim as follows:
20
                    Defendant Valadez contends the evidence was insufficient to convict
21                  him on any of the charges. He claims that, as to all of the charges,
22                  the evidence was insufficient to establish that he was present at the
                    scene of the crimes, and, as to the aggravated mayhem count, the
23                  evidence was insufficient that he aided and abetted the crime. We
                    conclude that the evidence supports the convictions.
24
                    A. Legal Background
25
                    “In reviewing the sufficiency of evidence under the due process
26                  clause of the Fourteenth Amendment to the United States
                    Constitution, the question we ask is ‘whether, after viewing the
27                  evidence in the light most favorable to the prosecution, any rational
                    trier of fact could have found the essential elements of the crime
28                  beyond a reasonable doubt.”’ [Citation.] We apply an identical
                                                        20
 1   standard under the California Constitution.           [Citation.] ‘In
     determining whether a reasonable trier of fact could have found
 2   defendant guilty beyond a reasonable doubt, the appellate court
     “must view the evidence in a light most favorable to respondent and
 3   presume in support of the judgment the existence of every fact that
     trier could reasonably deduce from the evidence.”’ [Citation.]”
 4   (People v. Young (2005) 34 Cal.4th 1149, 1175, italics omitted.) In
     reviewing the sufficiency of the evidence, “a reviewing court
 5   resolves neither credibility issues nor evidentiary conflicts.
     [Citation.] Resolution of conflicts and inconsistencies in the
 6   testimony is the exclusive province of the trier of fact. [Citation.]”
     (Id. at p. 1181.) We will reverse for insufficient evidence only if
 7   ‘“upon no hypothesis whatever is there sufficient substantial
     evidence to support [the conviction].’ [Citation.]”’ (People v.
 8   Manriquez (2005) 37 Cal.4th 547, 577.)

 9   B. Analysis

10       1.   Presence at the Scene

11   Defendant Valadez’s palm print on the victim’s car, along with the
     common gang affiliation with the other assailants, was sufficient to
12   establish that he was present at the scene. His main two criticisms of
     the evidence in this regard are that (1) gang affiliation is not sufficient
13   to establish presence and (2) the palm print evidence lacked
     foundation. We need not determine whether gang affiliation, alone,
14   was sufficient to place defendant Valadez at the scene of the crimes
     because it was not the only evidence. The more convincing evidence
15   of his presence was the palm print on the car. Certainly, his palm
     print on the car, combined with his gang affiliation with the other
16   assailants, was sufficient to establish he was present at the scene.
     Therefore, defendant Valadez’s argument that the evidence was
17   insufficient to convict of any the crimes is without merit because it
     was sufficient to place him at the scene of the crimes.
18
         2.   Aiding and Abetting Aggravated Mayhem
19
     The evidence was also sufficient to establish that defendant Valadez
20   directly aided and abetted defendant Rivas in committing aggravated
     mayhem. We therefore need not consider whether the evidence was
21   also sufficient to establish that aggravated mayhem was the natural
     and probable consequence of the assault or robbery.
22
     To establish that defendant Valadez aided and abetted defendant
23   Rivas in committing aggravated mayhem, the prosecution had to
     prove beyond a reasonable doubt that (1) defendant Rivas committed
24   the crime of aggravated mayhem, (2) Valadez knew that defendant
     Rivas intended to commit the crime; (3) before or during the
25   commission of the crime, defendant Valadez intended to aid and abet
     defendant Rivas in committing the crime; and (4) defendant
26   Valadez’s words or conduct did in fact aid and abet defendant
     Rivas’s commission of the crime. (CALCRIM No. 401.)
27
     Considering all of the evidence, the jury could reasonably infer that
28   defendant Valadez held Hernandez’s car door shut while defendant
                                          21
 1                  Rivas entered through the passenger door and cut Hernandez’s face,
                    even if no witness could identify defendant Valadez from the
 2                  surveillance video. His palm print was found on the outside of the
                    driver’s side window, right where one would expect to find it if he
 3                  held the door shut. Combined with the video showing someone
                    holding the door shut with his palm against the upper part of the
 4                  closed window, the recovered palm print supports the inference that
                    defendant Valadez was the one doing it. In addition to this inference,
 5                  the jury could also reasonably infer that defendant Valadez was
                    holding the door shut and trapping Hernandez inside to permit
 6                  defendant Rivas to have access to Hernandez and cut him. Finally,
                    a prosecution expert testified that the coordinated slashing by which
 7                  defendant Rivas injured Hernandez was typical of how a gang might
                    injure its victim. Even the defense expert agreed gangs used
 8                  coordinating slashing to scar their victims and scare others, although
                    he did not know it was done outside prisons. The jury could infer that
 9                  defendant Valadez’s actions aided and abetted aggravated mayhem
                    because defendant Rivas’s method of slashing Hernandez was
10                  indicative of how gangs mark their victims.

11                  Therefore, there is sufficient evidence of all of the elements of aiding
                    and abetting: (1) defendant Rivas committed aggravated mayhem;
12                  (2) defendant Valadez knew defendant Rivas intended to commit the
                    crime, as can reasonably be inferred from his presence at the scene
13                  with defendant Rivas, his common gang membership, and his
                    trapping the victim in the car while defendant Rivas slashed the
14                  victim; (3) defendant Valadez intended to aid and abet defendant
                    Rivas as shown by the same actions; and (4) defendant Valadez[]
15                  actually aided and abetted the crime by trapping Hernandez in the car
                    to give defendant Rivas access to him to commit aggravated
16                  mayhem.

17

18   (People v. Valadez, slip op., Lodged Doc. 24 at 20-23.)
19          Legal Standards and Analysis
20          The Due Process Clause of the Fourteenth Amendment protects a criminal defendant from
21   conviction “except upon proof beyond a reasonable doubt of every fact necessary to constitute the
22   crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). Thus, one who
23   alleges that the evidence introduced at trial was insufficient to support the jury’s findings states a
24   cognizable federal habeas claim. Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Nevertheless,
25   the petitioner “faces a heavy burden when challenging the sufficiency of the evidence used to
26   obtain a state conviction on federal due process grounds.” Juan H. v. Allen, 408 F.3d 1262, 1274
27   (9th Cir. 2005). On direct review, a state court must determine whether “any rational trier of fact
28
                                                        22
 1   could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

 2   Virginia, 443 U.S. 307, 319 (1979). Federal habeas relief is available only if the state court

 3   determination that the evidence was sufficient to support a conviction was an “objectively

 4   unreasonable” application of Jackson. Juan H., 408 F.3d at 1275 n.13.

 5          Habeas claims based upon alleged insufficient evidence therefore “face a high bar in

 6   federal habeas proceedings because they are subject to two layers of judicial deference.”

 7   Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam). As noted by the Supreme Court:

 8                  First, on direct appeal, “it is the responsibility of the jury−not the
                    court−to decide what conclusions should be drawn from evidence
 9                  admitted at trial. A reviewing court may set aside the jury’s verdict
                    on the ground of insufficient evidence only if no rational trier of fact
10                  could have agreed with the jury.” And second, on habeas review, “a
                    federal court may not overturn a state court decision rejecting a
11                  sufficiency of the evidence challenge simply because the federal
                    court disagrees with the state court. The federal court instead may do
12                  so only if the state court decision was ‘objectively unreasonable.’”
13   (Citations omitted).

14          The Jackson standard “must be applied with explicit reference to the substantive elements

15   of the criminal offense as defined by state law.” Jackson, 443 U.S. at 324 n.16. In performing a

16   Jackson analysis, a jury’s credibility determinations are “entitled to near-total deference.” Bruce

17   v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004). When the factual record supports conflicting

18   inferences, the federal court must presume that the trier of fact resolved the conflicts in favor of

19   the prosecution and must defer to that resolution. Jackson, 443 U.S. at 326.

20          Here again, a review of the record reveals the state appellate court’s determination did not
21   involve an unreasonable determination of the facts, nor was it based upon an unreasonable

22   application of, or contrary to, Supreme Court precedent.

23          The state appellate court’s analysis pursuant to Jackson was entirely reasonable. At trial,

24   petitioner’s co-defendant, Rivas, was identified as the individual who slashed victim Osvaldo

25   Hernandez across the face as he was confined to the driver’s side of his vehicle. (Lodged Doc. 8

26   at 113, 121-27, 174.) The victim specifically testified that his driver’s side door was held closed
27   during the assault making escape impossible by another individual he could not identify. (Lodged

28   Doc. 8 at 108-10, 122.) However, the palm print recovered from the victim’s driver side door
                                                        23
 1   window was identified as matching petitioner’s known palm print. (Lodged Docs. 17 at 237-300

 2   & 18 at 301-23.) Hence, it was more than reasonable for the jury to infer petitioner was the

 3   individual appearing in the surveillance video, holding the driver’s side door of the victim’s

 4   vehicle closed during the attack. Moreover, the act of holding the victim’s driver’s side door

 5   closed while Rivas committed the assault is reasonably inferred to be evidence petitioner intended

 6   to aid and abet Rivas in the commission of that crime. Finally, the state court’s analysis pursuant

 7   to Jackson was reasonable with regarding to the evidence proffered concerning petitioner’s

 8   criminal street gang activity, for an expert offered oral testimony and other evidence was admitted

 9   in support of the crime. (Lodged Docs. 18 at 362-89, 578-600 & 19 at 601-94.)

10          The Third District Court of Appeal’s denial of petitioner’s claim of insufficient evidence

11   to support his convictions was neither contrary to, nor did it involve an unreasonable application

12   of, Supreme Court precedent. 28 U.S.C. § 2254(d)(1). Nor was the state court’s denial based

13   upon an unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2). Certainly, the state

14   appellate court’s ruling is not “so lacking in justification that there was an error well understood

15   and comprehended in existing law beyond any possibility of fair-minded disagreement.” Richter,

16   562 U.S. at 103. As a result, petitioner is not entitled to federal habeas relief and the undersigned

17   recommends the claim presented in ground two of the petition for writ of habeas corpus be

18   DENIED.

19   VI. Conclusion

20          Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of
21   habeas corpus be denied.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, any party may file written

25   objections with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.”          If petitioner files
27   objections, he shall also address whether a certificate of appealability should issue and, if so, why

28   and as to which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if
                                                       24
 1   the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

 2   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

 3   service of the objections. The parties are advised that failure to file objections within the

 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: May 22, 2019

 7

 8
     Vala2661.157
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        25
